Citation Nr: 1617212	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  10-27 544A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to a an initial disability rating in excess of 10 percent for each individual foot for plantar fasciitis, prior to July 9, 2014, and in excess of 50 percent as a single bilateral disability thereafter.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel
INTRODUCTION

The Veteran had active service from September 1989 to September 2009. This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of October 2009 by the Department of Veterans Affairs (VA) Regional
Office (RO) in Salt Lake City, Utah; the Veteran now resides in Ohio. 

In November 2011, the Veteran testified at a hearing before a Veterans Law Judge who is unavailable to participate in this decision.  The hearing transcript has been associated with the claims file.  The Veteran was provided the opportunity to testify at another hearing, but he has not requested to do so.  


FINDINGS OF FACT

Throughout the appeal Veteran's bilateral plantar fasciitis is manifested has been manifested by extreme pain and tenderness of the plantar surfaces of the foot, which is not improved by orthopedic shoes or appliances.  


CONCLUSION OF LAW

The criteria for an initial disability rating of 50 percent, but no more, throughout the appeal period for bilateral plantar fasciitis, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015). 

An October 2009 rating decision granted service connection for bilateral plantar fasciitis and assigned a noncompensable disability rating under Diagnostic Code 5276, effective October 1, 2009.  The Veteran filed a notice of disagreement, asserting that a higher disability rating was warranted.  In a June 2010 rating decision the RO granted an increased rating of 10 percent for bilateral plantar fasciitis under Diagnostic Code 5276; this rating was effective back to the date of service connection in October 2009.  

When a disability is encountered that is not listed in the rating schedule it is permissible to rate under a closely related disease or injury in which the functions affected, the anatomical location and the symptomatology are closely analogous to the condition actually suffered from.  38 C.F.R. § 4.20.  The Veteran has bilateral plantar fasciitis; there is no Diagnostic Code for this disability.  Accordingly, the Veteran's service-connected foot disorder was rated by analogy under Diagnostic Code 5276 for acquired flatfoot (pes planus).  

Pursuant to Diagnostic Code 5276, a noncompensable rating is warranted for mild pes planus with symptoms relieved by built-up shoe or arch support.  A 10 percent rating is warranted for moderate pes planus where the weight-bearing lines are over or medial to the great toe, there is inward bowing of the tendo Achilles, and pain on manipulation and use of the feet, bilateral or unilateral.  A 20 percent rating is warranted for severe unilateral pes planus manifested by objective evidence of marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use of the foot, indications of swelling on use of the foot, and characteristic callosities.  A 30 percent rating is warranted for severe bilateral pes planus manifested by objective evidence of marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use of the foot, indications of swelling on use of the foot, and characteristic callosities.  A 30 percent rating is also warranted for pronounced unilateral pes planus manifested by marked pronation, extreme tenderness of the plantar surfaces of the foot, and marked inward displacement and severe spasm of the tendo Achilles on manipulation, which is not improved by orthopedic shoes or appliances.  A 50 percent rating is warranted for pronounced bilateral pes planus manifested by marked pronation, extreme tenderness of the plantar surfaces of the foot, and marked inward displacement and severe spasm of the tendo Achilles on manipulation, which is not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

An October 2010 rating decision split the Veteran's service-connected plantar fasciitis into two separate 10 percent ratings, one assigned for each foot, under Diagnostic Code 5284 for other foot injuries.  The effective date of these ratings was the original date of service connection, October 1, 2009.  Under Diagnostic Code 5284 a 10 percent rating contemplates a moderate foot injury; a 20 percent rating contemplates a moderately severe foot injury; and a 30 percent rating is warranted for severe foot injury.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2015).  With actual loss of use of the foot, a 40 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5284, Note.

Finally, a September 2014 rating decision combined the disability rating for the Veteran's bilateral plantar fasciitis to a single 50 percent disability rating assigned under Diagnostic Code 5276, effective July 9, 2014, which was the date of the most recent VA examination.  

The Veteran's service treatment records reveal that the Veteran was treated for complaints of foot pain with orthotic shoe inserts.  A VA examination of the Veteran was conducted in August 2009, which is shortly before he separated from service.  The Veteran reported having constant sharp pain of both feet which prevented him from standing for periods longer than three hours, and running.  His foot pain was treated with pain medication, orthotic shoe inserts and the used of night splints.  Physical examination was positive for pain on palpation of the plantar surface of both feet.  The diagnosis was bilateral plantar fasciitis.  

In the Veteran's November 2009 notice of disagreement, he stated that his bilateral plantar fasciitis was causing constant pain resulting in him being unable to walk for any distance or stand for any period of time.  He also indicated continued use of orthotics and night splints.  A June 2010 private treatment record notes the Veteran's bilateral plantar fasciitis and continued complaints of pain.  

In August 2010, another VA examination of the Veteran was conducted.  The Veteran reported bilateral foot pain; he reported that he could only stand for an hour or walk about one quarter mile because of his foot pain.  There was objective evidence of tenderness of the arches of both feet.

In July 2014, the most recent VA examination of the Veteran was conducted.  The examiner noted extreme tenderness of the plantar surfaces of both feet which was not improved with orthopedic shoes or appliances.  

Service connection for plantar fasciitis was granted, effective from October 1, 2009.  Review of the evidence of record reveals that since that point in time he had bilateral pain and tenderness of the plantar surface of both feet.  He was treated with orthopedic shoe inserts and night splints, which did not improve the condition.  The Veteran's disability picture for his service-connected bilateral plantar fasciitis most nearly approximates the criteria for a 50 percent for a bilateral foot disability effective under Diagnostic Code 5276 since the original date of service connection.  Accordingly, a 50 percent rating is granted for the Veteran's bilateral plantar fasciitis effective October, 1, 2009, the original date of service connection.  

The 50 percent disability rating assigned in this decision is the maximum disability rating which can be assigned for a bilateral foot disability, and is the appropriate rating under the diagnostic code which most nearly approximates the Veteran's disability picture.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276.  The Veteran is able to walk and stand for some period of time; there is no evidence of loss of use of the feet.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284.  

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating. 38 C.F.R. § 3.321(b) (2014). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Id. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. See VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996) (when service-connected disability affects employment "in ways not contemplated by the rating schedule[,]" § 3.321(b)(1) is applicable).

With respect to extraschedular consideration, the Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the assigned 50 percent disability rating for his service-connected bilateral foot plantar fasciitis, inadequate.  Such disorder is evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5276, the criteria of, which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  The Veteran's bilateral foot disorder is severe and is manifested by bilateral foot pain and tenderness which is not improved by orthopedic shoes or appliances.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's service-connected bilateral foot symptomatology and treatment are congruent with the disability picture represented by a 50 percent rating.  Therefore, the schedular evaluation is adequate and no referral is required.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996); Thun, 22 Vet. App. at 115. 

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected bilateral foot disorder, the evidence shows no distinct periods of time during the appeal period, when the Veteran's service-connected bilateral foot disorder varied to such an extent that a rating greater or less than 50 percent would be warranted.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the evidence supports the assignment of the maximum 50 percent rating and the preponderance of the evidence is against the assignment of any disability rating in excess thereof, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial disability rating of 50 percent for bilateral plantar fasciitis is granted.



____________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


